Exhibit 10.18

 

VISIGENIC SOFTWARE, INC.

 

1995 STOCK OPTION PLAN

 

(As Amended June 17, 1996)

 

  1.   Establishment, Purpose and Term of Plan.

 

1.1    Establishment.  The Visigenic Software, Inc. 1995 Stock Option Plan (the
“Plan”) is hereby established effective as of April 18, 1995 (the “Effective
Date”).

 

1.2    Purpose.  The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group.

 

1.3    Term of Plan.  The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed. However, all Options shall be granted, if at
all, within ten (10) years from the Effective Date.

 

  2.   Definitions and Construction.

 

2.1    Definitions.  Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a)    “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

 

(b)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder .

 

(c)    “Committee” means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.

 

(d)    “Company” means Visigenic Software, Inc., a Delaware corporation, or any
successor corporation thereto.

 

1



--------------------------------------------------------------------------------

 

(e)    “Consultant” means any person, including an advisor, engaged by a
Participating Company to render services other than as an Employee or a Director
.

 

(f)    “Director” means a member of the Board or of the board of directors of
any other Participating Company.

 

(g)    “Employee” means any person treated as an employee (including an officer
or a Director who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute employment for
this purpose.

 

(h)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(i)    “Fair Market Value” means, as of any date, the value of a share of stock
or other property as determined by the Board, in its sole discretion, or by the
Company, in its sole discretion, if such determination is expressly allocated to
the Company herein.

 

(j)    “Incentive Stock Option” means an Option intended to be (as set forth in
the Option Agreement) and which qualifies as an incentive stock option within
the meaning of Section 422(b) of the Code.

 

(k)    “Insider” means an officer or a Director of the Company or any other
person whose transactions in Stock are subject to Section 16 of the Exchange
Act.

 

(l)    “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Option Agreement) or which does not qualify as an Incentive Stock
Option.

 

(m)    “Option” means a right to purchase Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(n)    “Option Agreement” means a written agreement between the Company and an
Optionee setting forth the terms, conditions and restrictions of the Option
granted to the Optionee and any shares acquired upon the exercise thereof.

 

(o)    “Optionee” means a person who has been granted one or more Options.

 

(p)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

 

(q)    “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.

 

2



--------------------------------------------------------------------------------

 

(r)    “Participating Company Group” means, at any point in time, all
corporations collectively which are then Participating Companies.

 

(s)    “Rule 16b-3” means Rule 16b-3 as promulgated under the Exchange Act, as
amended from time to time, or any successor rule or regulation.

 

(t)    “Stock” means the common stock, par value $0.001, of the Company, as
adjusted from time to time in accordance with Section 4.2.

 

(u)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(v)    “Ten Percent Owner Optionee” means an Optionee who, at the time an Option
is granted to the Optionee, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company within the meaning of Section 422(b)(6) of the Code.

 

2.2    Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural, and the plural shall include the singular, and the term “or” shall
include the conjunctive as well as the disjunctive.

 

  3.   Administration.

 

3.1    Administration by the Board.  The Plan shall be administered by the
Board, including any duly appointed Committee of the Board. All questions of
interpretation of the Plan or of any Option shall be determined by the Board,
and such determinations shall be final and binding upon all persons having an
interest in the Plan or such Option. Any officer of a Participating Company
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, determination or election which is the responsibility
of or which is allocated to the Company herein, provided the officer has
apparent authority with respect to such matter, right, obligation, determination
or election.

 

3.2    Powers of the Board.  In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Board shall have the full
and final power and authority, in its sole discretion:

 

(a)    to determine the persons to whom, and the time or times at which, Options
shall be granted and the number of shares of Stock to be subject to each Option;

 

(b)    to designate Options as Incentive Stock Options or Nonstatutory Stock
Options;

 

(c)    to determine the Fair Market Value of shares of stock or other property;

 

3



--------------------------------------------------------------------------------

 

(d)    to determine the terms, conditions and restrictions applicable to each
Option (which need not be identical) and any shares acquired upon the exercise
thereof, including, without limitation, (i) the exercise price of the Option,
(ii) the method of payment for shares purchased upon the exercise of the Option,
(iii) the method for satisfaction of any tax withholding obligation arising in
connection with the Option or such shares, including by the withholding or
delivery of shares of stock, (iv) the timing, terms and conditions of the
exercisability of the Option or the vesting of any shares acquired upon the
exercise thereof, (v) the time of the expiration of the Option, (vi) the effect
of the Optionee’s termination of employment or service with the Participating
Company Group on any of the foregoing, and (vii) all other terms, conditions and
restrictions applicable to the Option or such shares not inconsistent with the
terms of the Plan;

 

(e)    to approve one or more forms of Option Agreement;

 

(f)    to amend, modify, extend, or renew, or grant a new Option in substitution
for, any Option or to waive any restrictions or conditions applicable to any
Option or any shares acquired upon the exercise thereof;

 

(g)    to delegate to any proper officer of the Company the authority to grant
one or more Options, without further approval of the Board, to any person
eligible pursuant to Section 5, other than a person who, at the time of such
grant, is an Insider; provided, however, that (i) such Options shall not be
granted to any one person within any fiscal year of the Company for more than a
number of shares of Stock as may be determined by the Board from time to time,
(ii) the exercise price per share of each such Option shall be equal to 100% of
the Fair Market Value of a share of Stock on the date of grant, and (iii) each
such Option shall be subject to the terms and conditions of the appropriate
standard form of Option Agreement approved by the Board and shall conform to the
provisions of the Plan and such other guidelines as shall be established from
time to time by the Board;

 

(h)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Board deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Options; and

 

(i)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Option Agreement and to make all other determinations and
take such other actions with respect to the Plan or any Option as the Board may
deem advisable to the extent consistent with the Plan and applicable law.

 

3.3    Disinterested Administration.  With respect to participation by Insiders
in the Plan, at any time that any class of equity security of the Company is
registered pursuant to Section 12 of the Exchange Act, the Plan shall be
administered by the Board in compliance with the “disinterested administration”
requirements, if any, of Rule 16b-3.

 

4



--------------------------------------------------------------------------------

 

  4.   Shares Subject to Plan.

 

4.1    Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be two million five hundred thousand (2,500,000) and shall
consist of authorized but unissued shares or reacquired shares of Stock or any
combination thereof. If an outstanding Option for any reason expires or is
terminated or canceled or if shares of Stock acquired, subject to repurchase,
upon the exercise of an Option are repurchased by the Company, the shares of
Stock allocable to the unexercised portion of such Option or such repurchased
shares of Stock shall again be available for issuance under the Plan.

 

4.2    Adjustments for Changes in Capital Structure.  In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Options and in the exercise price of any
outstanding Options. If a majority of the shares which are of the same class as
the shares that are subject to outstanding Options are exchanged for, converted
into, or otherwise become (whether or not pursuant to an Ownership Change Event
as defined in Section 8.1) shares of another corporation (the “New Shares”), the
Board may unilaterally amend the outstanding Options to provide that such
Options are exercisable for New Shares. In the event of any such amendment, the
number of shares subject to, and the exercise price of, the outstanding Options
shall be adjusted in a fair and equitable manner as determined by the Board, in
its sole discretion. Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded up or
down to the nearest whole number, as determined by the Board, and in no event
may the exercise price of any Option be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The adjustments determined by
the Board pursuant to this Section 4.2 shall be final, binding and conclusive.

 

  5.   Eligibility and Option Limitations.

 

5.1    Persons Eligible for Options.  Options may be granted only to Employees,
Consultants, and Directors. For purposes of the foregoing sentence, “Employees”
shall include prospective Employees to whom Options are granted in connection
with written offers of employment with the Participating Company Group, and
“Consultants” shall include prospective Consultants to whom Options are granted
in connection with written offers of engagement with the Participating Company
Group. Eligible persons may be granted more than one (1) Option.

 

5.2    Directors Serving on Committee.  At any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, no member of a Committee established to administer the Plan in compliance
with the “disinterested administration” requirements, if any, of Rule 16b-3,
while a member, shall be eligible to be granted an Option.

 

5



--------------------------------------------------------------------------------

 

5.3    Option Grant Restrictions.  Any person who is not an Employee on the date
an Option is granted to such person may be granted only a Nonstatutory Stock
Option. An Incentive Stock Option granted to a prospective Employee upon the
condition that such person become an Employee shall be deemed granted on the
date such person commences service with a Participating Company, with an
exercise price determined as of such date in accordance with Section 6.1.

 

5.4    Fair Market Value Limitation.  To the extent that the aggregate Fair
Market Value of stock with respect to which options designated as Incentive
Stock Options are exercisable by an Optionee for the first time during any
calendar year (under all stock option plans of the Participating Company Group,
including the Plan) exceeds One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section 5.4, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section 5.4, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section 5.4, the Optionee may designate which portion of such Option the
Optionee is exercising and may request that separate certificates representing
each such portion be issued upon the exercise of the Option. In the absence of
such designation, the Optionee shall be deemed to have exercised the Incentive
Stock Option portion of the Option first.

 

6.    Terms and Conditions of Options.  Options shall be evidenced by Option
Agreements specifying the number of shares of Stock covered thereby, in such
form as the Board shall from time to time establish. Option Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

 

6.1    Exercise Price.  The exercise price for each Option shall be established
in the sole discretion of the Board; provided, however, that (a) the exercise
price per share for an Incentive Stock Option shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the Option,
(b) the exercise price per share for a Nonstatutory Stock Option shall be not
less than eighty-five percent (85%) of the Fair Market Value of a share of Stock
on the effective date of grant of the Option, and (c) no Incentive Stock Option
granted to a Ten Percent Owner Optionee shall have an exercise price per share
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 424(a) of the Code.

 

6



--------------------------------------------------------------------------------

 

6.2    Exercise Period.  Options shall be exercisable at such time or times and
subject to such terms, conditions, performance criteria, and restrictions as
shall be determined by the Board and set forth in the Option Agreement
evidencing such Option: provided, however, that (a) no Incentive Stock Option
shall be exercisable after the expiration of ten (10) years after the date such
Option is granted, (b) no Incentive Stock Option granted to a Ten Percent Owner
Optionee shall be exercisable after the expiration of five (5) years after the
date such Option is granted, and (c) no Option granted to a prospective Employee
or prospective Consultant may become exercisable prior to the date on which such
person commences service with a Participating Company.

 

6.3    Payment of Exercise Price.

 

(a)    Forms of Payment Authorized.  Except as otherwise provided below, payment
of the exercise price for the number of shares of Stock being purchased pursuant
to any Option shall be made (i) in cash, by check, or cash equivalent, (ii) by
tender to the Company of shares of Stock owned by the Optionee having a Fair
Market Value (as determined by the Company without regard to any restrictions on
transferability applicable to such stock by reason of federal or state
securities laws or agreements with an underwriter for the Company) not less than
the exercise price, (iii) by the assignment of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), (iv) by the
Optionee’s promissory note in a form approved by the Company, (v) by such other
consideration as may be approved by the Board from time to time to the extent
permitted by applicable law, or (vi) by any combination thereof. The Board may
at any time or from time to time, by adoption of or by amendment to the standard
forms of Option Agreement described in Section 7, or by other means, grant
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.

 

(b)    Tender of Stock.  Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company of shares of Stock to the extent such tender
of Stock would constitute a violation of the provisions of any law, regulation
or agreement restricting the redemption of the Company’s stock. Unless otherwise
provided by the Board, an Option may not be exercised by tender to the Company
of shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.

 

(c)    Cashless Exercise.  The Company reserves, at any and all times, the
right, in the Company’s sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.

 

7



--------------------------------------------------------------------------------

 

(d)    Payment by Promissory Note.  No promissory note shall be permitted if the
exercise of an Option using a promissory note would be a violation of any law.
Any permitted promissory note shall be due and payable not more than ten (10)
years after the Option is exercised, and interest shall be payable at least
annually and at a rate at least equal to the minimum interest rate necessary to
avoid imputed interest pursuant to all applicable sections of the Code. The
Board shall have the authority to permit or require the Optionee to secure any
promissory note used to exercise an Option with the shares of Stock acquired
upon the exercise of the Option or with other collateral acceptable to the
Company. Unless otherwise provided by the Board, in the event the Company at any
time is subject to the regulations promulgated by the Board of Governors of the
Federal Reserve System or any other governmental entity affecting the extension
of credit in connection with the Company’s securities, any promissory note shall
comply with such applicable regulations, and the Optionee shall pay the unpaid
principal and accrued interest, if any, to the extent necessary to comply with
such applicable regulations.

 

6.4    Tax Withholding.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of shares of
Stock having a Fair Market Value, as determined by the Company, equal to all or
any part of the federal, state, local and foreign taxes, if any, required by law
to be withheld by the Participating Company Group with respect to such Option.
Alternatively, in its sole discretion, the Company shall have the right to
require the Optionee, through payroll withholding or otherwise, to make adequate
provision for any such tax withholding obligations of the Participating Company
Group arising in connection with the Option. The Company shall have no
obligation to deliver shares of Stock or to release shares of Stock from an
escrow established pursuant to the Option Agreement until the Participating
Company Group’s tax withholding obligations have been satisfied by the Optionee.

 

6.5    Repurchase Rights.  Shares issued under the Plan may be subject to a
right of first refusal, one or more repurchase options, or other conditions and
restrictions as determined by the Board, in its sole discretion, at the time the
Option is granted. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company. Upon request by the
Company, each Optionee shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

 

  7   Standard Forms of Option Agreement.

 

7.1    Incentive Stock Options.  Unless otherwise provided for by the Board at
the time an Option is granted, an Option designated as an “Incentive Stock
Option” shall comply with and be subject to the terms and conditions set forth
in the form of Immediately Exercisable Incentive Stock Option Agreement adopted
by the Board concurrently with its adoption of the Plan and as amended from time
to time.

 

8



--------------------------------------------------------------------------------

 

7.2    Nonstatutory Stock Options.  Unless otherwise provided for by the Board
at the time an Option is granted, an Option designated as a “Nonstatutory Stock
Option” shall comply with and be subject to the terms and conditions set forth
in the form of Immediately Exercisable Nonstatutory Stock Option Agreement
adopted by the Board concurrently with its adoption of the Plan and as amended
from time to time.

 

7.3    Standard Term of Options.  Except as otherwise provided in Section 6.2 or
by the Board in the grant of an Option, any Option granted hereunder shall be
exercisable for a term of ten (10) years.

 

7.4    Authority to Vary Terms.  The Board shall have the authority from time to
time to vary the terms of any of the standard forms of Option Agreement
described in this Section 7 either in connection with the grant or amendment of
an individual Option or in connection with the authorization of a new standard
form or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Option Agreement are not
inconsistent with the terms of the Plan. Such authority shall include, but not
by way of limitation, the authority to grant Options which are not immediately
exercisable.

 

  8.   Transfer of Control.

 

8.1    Definitions.

 

(a)    An “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company:

 

(i)    the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;

 

(ii)    a merger or consolidation in which the Company is a party;

 

(iii)    the sale, exchange, or transfer of all or substantially all of the
assets of the Company; or

 

(iv)    a liquidation or dissolution of the Company.

 

(b)    A “Transfer of Control” shall mean an Ownership Change Event or a series
of related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest

 

9



--------------------------------------------------------------------------------

resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations. The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.

 

8.2    Effect of Transfer of Control on Options.  In the event of a Transfer of
Control, the Board, in its sole discretion, may arrange with the surviving,
continuing, successor, or purchasing corporation or parent corporation thereof,
as the case may be (the “Acquiring Corporation”), for the Acquiring Corporation
to either assume the Company’s rights and obligations under outstanding Options
or substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock. The Company shall provide each Optionee holding
an outstanding Option with at least ten (10) days advance written notice of the
pending Transfer of Control prior to the consummation thereof. Any Options which
are neither assumed or substituted for by the Acquiring Corporation in
connection with the Transfer of Control nor exercised as of the date of the
Transfer of Control shall terminate and cease to be outstanding effective as of
the date of the Transfer of Control. Notwithstanding the foregoing, shares
acquired upon exercise of an Option prior to the Transfer of Control and any
consideration received pursuant to the Transfer of Control with respect to such
shares shall continue to be subject to all applicable provisions of the Option
Agreement evidencing such Option except as otherwise provided in such Option
Agreement. Furthermore, notwithstanding the foregoing, if the corporation the
stock of which is subject to the outstanding Options immediately prior to an
Ownership Change Event described in Section 8.1(a)(i) constituting a Transfer of
Control is the surviving or continuing corporation and immediately after such
Ownership Change Event less than fifty percent (50%) of the total combined
voting power of its voting stock is held by another corporation or by other
corporations that are members of an affiliated group within the meaning of
Section 1504(a) of the Code without regard to the provisions of Section 1504(b)
of the Code, the outstanding Options shall not terminate unless the Board
otherwise provides in its sole discretion.

 

9.    Provision of Information.  At least annually, copies of the Company’s
balance sheet and income statement for the just completed fiscal year shall be
made available to each Optionee and purchaser of shares of Stock upon the
exercise of an Option. The Company shall not be required to provide such
information to persons whose duties in connection with the Company assure them
access to equivalent information.

 

10.    Nontransferability of Options.  During the lifetime of the Optionee, an
Option shall be exercisable only by the Optionee or the Optionee’s guardian or
legal representative. No Option shall be assignable or transferable by the
Optionee, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, a Nonstatutory Stock Option shall be assignable
or transferable to the extent permitted by the Board and set forth in the Option
Agreement evidencing such Option.

 

10



--------------------------------------------------------------------------------

 

11.    Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Board or officers or employees of the
Participating Company Group, members of the Board and any officers or employees
of the Participating Company Group to whom authority to act for the Board is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

 

12.    Termination or Amendment of Plan.  The Board may terminate or amend the
Plan at any time. However, subject to changes in the law or other legal
requirements that would permit otherwise, without the approval of the Company’s
stockholders, there shall be (a) no increase in the total number of shares of
Stock that may be issued under the Plan (except by operation of the provisions
of Section 4.2), (b) no change in the class of persons eligible to receive
Incentive Stock Options, and (c) no expansion in the class of persons eligible
to receive Nonstatutory Stock Options. In any event, no termination or amendment
of the Plan may adversely affect any then outstanding Option or any unexercised
portion thereof, without the consent of the Optionee, unless such termination or
amendment is necessary to comply with any applicable law or government
regulation.

 

13.    Stockholder Approval.  The Plan or any increase in the maximum number of
shares of Stock issuable thereunder as provided in Section 4.1 (the “Maximum
Shares”) shall be approved by the stockholders of the Company within twelve (12)
months of the date of adoption thereof by the Board. Options granted prior to
stockholder approval of the Plan or in excess of the Maximum Shares previously
approved by the stockholders shall become exercisable no earlier than the date
of stockholder approval of the Plan or such increase in the Maximum Shares, as
the case may be.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Visigenic Software, Inc. 1995 Stock Option Plan was duly adopted by
the Board on April 18, 1995 and amended on April 24 and June 17, 1996.

 

 

   

 

--------------------------------------------------------------------------------

   

Glenn C. Myers, Secretary                        

 

11



--------------------------------------------------------------------------------

PLAN HISTORY

 

 

April 18, 1995

    

Board adopts Plan, with an initial reserve of 1,500,000 shares.

June 6, 1995

    

Stockholders approve Plan, with an initial reserve of 1,500,000 shares.

April 24, 1996

    

Board amends plan to increase share reserve to 4,000,000 shares, to make certain
other amendments required by California Department of Corporations, and to
confirm amendment delegating authority to officers to grant options.

June 17, 1996

    

Board amends plan to increase share reserve to 5,000,000 shares (2,500,000 after
effect of 1:2 reverse split). Board also adopts other amendments effective upon
Section 12 registration of common stock.

August 1996

    

Stockholders approve amendment to plan to increase share reserve to 5,000,000
shares (2,500,000 after effect of 1:2 reverse split) and other changes to be
effective upon Section 12 registration of common stock.

 

12